Citation Nr: 1018945	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right eye disorder.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1963 to August 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a right eye disorder.  A timely appeal was 
noted from that decision.

In July 2008 and June 2009 the Board remanded this issue to 
the RO (via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the most 
recently requested development, the AMC returned the case to 
the Board for appellate review.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that a right eye disorder had its onset, increased in 
severity, or is otherwise related to the Veteran's military 
service.


CONCLUSION OF LAW

A right eye disorder was not incurred or aggravated in 
service.  38 U.S.C.A.                  §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2005, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
February 2007, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has been diagnosed with nuclear cataracts and 
optic nerve atrophy in the right eye, which he attributes to 
conjunctivitis and an injury to the eye during service.  The 
Veteran further asserts that he was first prescribed 
spectacles during service, and that he has had difficulty 
with his vision since that time.  

The Veteran was diagnosed with glaucoma by his a private 
ophthalmologist, Dr. Alexander in 2004, and was prescribed 
Timolol.  Subsequent VA examinations, however, have not found 
conclusive evidence of glaucoma.  In August 2006, a VA 
examiner noted that the Timolol had been discontinued and 
that further testing was needed to determine whether the 
Veteran had glaucoma.  Glaucoma was not found on VA 
examination in September 2008.  In November 2008, it was 
noted that the Veteran's glaucoma probability score was 
"outside normal limits" in the right eye, but did not offer 
a definitive diagnosis of glaucoma. The evidence does not 
conclusively show that the Veteran has glaucoma, and there is 
no indication that glaucoma was clinically present in service 
or otherwise related to service.  

Service treatment records show that the Veteran was evaluated 
for a "particle embedded in the [right] eye" in April 1968.  
The eye was irrigated and an eye cover was applied.  The eye 
cover was removed the next day and the Veteran was said to be 
"feeling well."  There is no indication of complications 
stemming from the foreign body in the Veteran's right eye.  
An eye examination conducted in February 1972 showed no 
ocular abnormality; however, the Veteran did require 
correction of his visual acuity.  In a June 1977 evaluation, 
the Veteran's decreased visual acuity was attributed to 
myopia.  Refractive errors, such as myopia, are not 
disabilities for VA compensation purposes.  38 C.F.R. § 
3.303(c), 4.9.  

The Veteran was diagnosed with conjunctivitis in the left eye 
in August 1978; he also complained that he felt a strange 
object in the left eye.  No right eye problem was noted.  
Examinations conducted in August 1978, March 1981, February 
1983, and upon retirement in April 1984 were negative for 
right eye complaints and abnormalities, aside from the 
decreased visual acuity which was attributed to myopia.  The 
Veteran reported on his April 1984 Report of Medical History 
that he had worn glasses since 1968 or 1969.  

During a June 1984 optometric examination, the Veteran 
reported migraine headaches and that his right eye "had been 
[abrased] as a youngster."  After physical examination, it 
was determined that the Veteran's ocular health and "binoc" 
were within normal limits.  His myopia of the right eye, 
however, had increased in severity and he had "pre-
presbyopia," another refractive error for which service 
connection may not be granted.  Id.  There was no mention of 
optic nerve atrophy or cataracts affecting the right eye.

Post-service medical records are devoid of treatment for any 
right eye disorder until March 2004, when the Veteran 
reported to Dr. Alexander that he "doesn't see as well [out 
of the right eye] as in the past."  Upon examining the 
Veteran, Dr. Alexander noted an impression of "optic atrophy 
rule out glaucoma."  The Veteran was seen for "follow up of 
optic atrophy" in April 2004 and August 2004.  Dr. Alexander 
diagnosed open angle glaucoma in September 2004 and November 
2004, although it is unclear from the records how that 
conclusion was reached.  No opinion was offered as to the 
etiology of the Veteran's right eye disorder.

The Veteran received a VA ophthalmology examination in August 
2006.  He reported a blurring in his visual acuity over the 
past several years.  A physical examination showed refractive 
error and nuclear cataracts in both eyes.  The impression was 
that further testing was needed to rule out glaucoma based on 
the Veteran's report of a loss of visual field in the right 
eye.  The final diagnoses were glaucoma suspect, nuclear 
cataracts, and myopic astigmatism and presbyopia.  

On VA examination in September 2008, the Veteran reported 
"blurry vision in the right eye for at least 5-6 years."  
The history of an embedded particle in the right eye during 
service was noted, as were the "multiple eye exams in the 
military until discharge in June 1984."  Upon physical 
examination, the examiner found "optic atrophy of unknown 
cause."  It was "not at least as likely as not" that the 
Veteran's visual loss was related to the episode of an 
embedded particle in the right eye or any other event in 
service.  

Similar findings were echoed on VA examination in November 
2008.  The examiner in that case diagnosed optic atrophy, 
greater in the right eye, with decreased vision noted "only 
over the past 3-4 years.  Labs/MRI for treatable conditions 
as cause of optic atrophy are negative."  The examiner noted 
the Veteran's treatment during service for foreign body and 
conjunctivitis and noted that "neither of these have been 
reported to cause optic nerve injury."  The Veteran's eye 
examinations were otherwise normal during his service.  The 
examiner concluded that there was no evidence of "an 
inciting event" during service.  Thus, it was "not at least 
as likely as not that [the Veteran's] present visual loss and 
optic nerve atrophy is related to his military service or in-
service eye injury."  The examiner also commented that optic 
nerve damage was not a reported result of herbicide exposure; 
however, in his November 2005 notice of disagreement, the 
Veteran explicitly stated that he did not attribute his right 
eye disorder to his service.  

Neither of the 2008 ophthalmology examinations provided an 
opinion as to the etiology of the Veteran's diagnosed nuclear 
cataracts; thus, the Board remanded this matter in June 2009 
for such an opinion.  In July 2009, a medical opinion was 
received.  The claims folder and previous opinion had been 
reviewed.  The examiner noted normal eye examinations during 
service, with no evidence of cataract.  The earliest 
documentation of cataracts was from the VA examination report 
dated in September 2008, which was "not an uncommon finding 
in a 64 [year old] man," according to the examiner.  Based 
on those findings, the examiner found that the Veteran did 
not have a cataract during service and that he did not 
develop a cataract shortly after his discharge, "as might 
occur with acute toxic insults, trauma, etc."  The 
development of cataracts was said to be a "common feature of 
normal aging."  Thus, there was "less than 50% probability 
that [the Veteran's] current cataracts are related to his 
injury or time in service" based on the finding of cataracts 
"30-40 years after injury."  

The July 2009 examiner appropriately commented on the nature 
and etiology of the Veteran's nuclear cataracts and provided 
a rationale for the provided opinion, as requested by the 
Board in its June 2009 remand.  Although the remand requested 
that the claims folder be returned to the examiner who 
evaluated the Veteran in November 2008, the July 2009 
examination report states that the November 2008 examiner was 
unavailable.  The Board is satisfied there was substantial 
compliance with its remand orders.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Upon review, the Board finds that the medical evidence of 
record is against a finding that the Veteran's right eye 
disability is the result of his service.  The service 
treatment records do show an episode of an embedded particle 
in the right eye in April 1968; however, the Veteran was 
successfully treated with no apparent complications.  All of 
the Veteran's subsequent eye examinations were normal with 
the exception of refractive error, which is not a disease or 
injury which can be service-connected.  The August 1978 
episode of conjunctivitis affected the Veteran's left eye, 
and there is no indication of right eye involvement.  There 
were no reports of decreased visual acuity in the right eye 
until 2004, at which point optic nerve atrophy was diagnosed.  
Four VA examinations have been unable to determine the 
precise cause of the Veteran's optic nerve atrophy, but they 
did note that it was not at least as likely as not that the 
embedded particle or conjunctivitis caused the disorder.  
There was no suggestion that it was otherwise related to 
service.  The July 2009 examiner found that the Veteran's 
cataracts were the result of aging, as there was no evidence 
of cataracts in service or for many years thereafter.  After 
review of the medical evidence of record, the Board finds 
that service connection for a right eye disorder is not 
warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his disorder and continuity of symptomatology 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of decreased vision.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, he is not competent to 
diagnose an eye disorder such as optic nerve atrophy or 
cataracts, or render an opinion as to their cause or 
etiology, because he does not have the requisite medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of a 
continuity of symptomatology since service are of limited 
probative value here.  Although he has stated that he had 
symptoms of decreased visual acuity since service, the 
Veteran's loss of vision during service was attributed to 
refractive error which is not a disability for VA 
compensation purposes.  There is no mention of an eye 
disorder, to include cataracts or optic nerve atrophy, on any 
of his examinations in service.  There is no evidence of 
post-service clinical treatment for blurred vision in the 
right eye until 2004, 20 years after his discharge from 
service.  The Veteran stated to all of the VA examiners who 
evaluated him that his decreased vision in the right eye had 
begun only a few years prior.  The lay evidence is not 
entirely consistent regarding the onset of eye pathology and 
is not competent to comment on the underlying cause of eye 
symptoms.  After weighing the lay and medical evidence, the 
Board finds that the lay evidence is of less probative value 
and far outweighed by the competent clinical evidence 
commenting on the etiology of his ocular pathology.

In essence, a clear preponderance of the evidence is against 
a finding that an acquired right eye disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right eye disorder is 
denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


